Citation Nr: 1212430	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  07-26 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hypertension, prior to October 6, 2010, on a schedular basis. 

2.  Entitlement to an initial evaluation in excess of 10 percent for hypertension, since October 6, 2010, on a schedular basis.

3.  Entitlement to an initial evaluation in excess of 10 percent for hypertension, on an extraschedular basis.

4.  Entitlement to an initial compensable evaluation for bilateral pes cavus, prior to October 6, 2010. 

5.  Entitlement to an initial evaluation in excess of 10 percent for bilateral pes cavus, since October 6, 2010.

6.  Entitlement to an initial compensable evaluation for right knee retropatellar pain syndrome with degenerative joint disease, prior to October 6, 2010. 

7.  Entitlement to an initial evaluation in excess of 10 percent for right knee retropatellar pain syndrome with degenerative joint disease, since October 6, 2010.

8.  Entitlement to an initial compensable evaluation for left knee retropatellar pain syndrome with degenerative joint disease, prior to October 6, 2010. 

9.  Entitlement to an initial evaluation in excess of 10 percent for left knee retropatellar pain syndrome with degenerative joint disease, since October 6, 2010.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to November 2005. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for the above claims and assigned noncompensable evaluations (0 percent disability ratings), effective December 1, 2005.  The Veteran appealed the initial disability ratings assigned for the disabilities.

The Veteran attended a Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2010.  A transcript of the hearing is currently of record.

In August 2010, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.

In a subsequent December 2011 rating decision, the AMC increased the disability ratings for all of the disabilities on appeal to 10 percent, retroactively effective from October 6, 2010, the date of the recent VA examination.  The Veteran has continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a Veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

The issues of: (1) entitlement to an initial evaluation in excess of 10 percent for hypertension on an extraschedular basis; (2) entitlement to an initial compensable evaluation for bilateral pes cavus, prior to October 6, 2010; (3) entitlement to an initial evaluation in excess of 10 percent for bilateral pes cavus, since October 6, 2010; (4) entitlement to an initial compensable evaluation for right knee retropatellar pain syndrome with degenerative joint disease, prior to October 6, 2010; (5) entitlement to an initial evaluation in excess of 10 percent for right knee retropatellar pain syndrome with degenerative joint disease, since October 6, 2010; (6) entitlement to an initial compensable evaluation for left knee retropatellar pain syndrome with degenerative joint disease, prior to October 6, 2010; and, (7) entitlement to an initial evaluation in excess of 10 percent for left knee retropatellar pain syndrome with degenerative joint disease, since October 6, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 6, 2010, the Veteran had a history of diastolic pressure predominantly 100 or more, and required continuous medication for control of his service-connected hypertension.

2.  Throughout the entire appeal period, the hypertension has not been manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  Prior to October 6, 2010, the criteria for a 10 percent initial disability rating, but no higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1, 4.7, 4.104, Diagnostic Code (DC) 7101 (2011).

2.  Throughout the entire appeal period, the criteria for an initial rating in excess of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1, 4.7, 4.104, DC 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes (DC) identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).


The Board observes that in November 2006 the Veteran expressed his disagreement with the March 2006 rating decision that granted him service connection for his hypertension.  As such, the Veteran has appealed the initial evaluation assigned and the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's hypertension is currently assigned a noncompensable (0 percent) disability rating prior to October 6, 2010, and a 10 percent disability rating since October 6, 2010.  Throughout the appeal, his hypertension has been rated under DC 7101.  38 C.F.R. § 4.104.  

DC 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Note (1) to DC 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Id.  

Applying these criteria to the facts of the case, the Board finds that the Veteran is entitled to a disability rating of 10 percent, prior to October 6, 2010.  The evidence establishes that the Veteran has a history of diastolic pressure predominantly 100 or more, and requires continuous medication for control of his hypertension.  Id.

The Veteran's hypertension has been manifested by a history of diastolic pressure predominantly 100 or more.  Specifically, at the August 2005 VA compensation examination, the Veteran's blood pressure readings were 133/100, 132/96, and 131/96.  Treatment records from the Army Hospital document that the Veteran's blood pressure reading was 146/105 in June 2006.  Private treatment records dated in July 2008 document that the Veteran's blood pressure reading was 140/100.  At the October 2010 VA compensation examination, the Veteran's blood pressure readings were 146/102, 142/98, and 134/84.

The Veteran's hypertension also requires continuous medication for its control.  The evidence of record dated since 2004 documents that the Veteran has been prescribed continuous medication for the control of his hypertension by his VA and private medical providers.  At his October 2010 VA compensation examination, the Veteran reported that he currently takes medication to control his hypertension, and has taken medication since his initial diagnosis of hypertension in 2004.  

Thus, the evidence of record establishes that the Veteran has a history of diastolic pressure predominantly 100 or more, and requires continuous medication for the control of his hypertension.  These findings meet the criteria set forth under DC 7101 for a 10 percent disability rating.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran is entitled to a 10 percent evaluation for his hypertension.  38 C.F.R. § 4.104.  

The Board finds, however, that the Veteran is not entitled to an evaluation in excess of 10 percent.  Throughout the entire time period on appeal, the Veteran's blood pressure readings were never shown to include systolic readings that were predominately 200 or greater, or diastolic readings that were predominately 110 or greater.  Indeed, throughout the period on appeal, the medical evidence dated since the Veteran's military discharge, including the treatment records and the VA examination reports, shows that the Veteran's systolic pressure has never exceeded 146, and his diastolic pressure has never exceeded 105.  As such, the blood pressure readings recorded do not meet the criteria for a rating in excess of 10 percent.  38 C.F.R. § 4.104, DC 7101.

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's hypertension, but finds the medical evidence raises none.  

Here, the Board is cognizant of, and has carefully considered, the Veteran's subjective reports.  However, none of the criteria required for a higher 20 percent rating were diagnosed or noted.  The treatment notes of record similarly do not provide medical support for a higher rating. 

In sum, the weight of the credible evidence demonstrates that the Veteran's hypertension warrants a rating no higher than 10 percent, on a schedular basis.  The issue of entitlement to an increased rating for the hypertension, on an extraschedular basis, is addressed in the Remand section below.  38 C.F.R. § 4.104, DC 7101.
While the requirements of Fenderson have been considered, the evidence of record shows that the Veteran's hypertension has remained constant throughout the entire appeal period.  Fenderson, 12 Vet. App. at 119.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in July 2005, August 2010, January 2011, and March 2011 provided the Veteran with an explanation of the type of evidence necessary to substantiate his appeal, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  A letter dated in April 2006 also provided the Veteran with information concerning the evaluation and effective date that could be assigned should his appeal be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

All of the Veteran's duty-to-assist letters were not provided before the initial RO adjudication of his claim in March 2006.  However, after he was provided the letters, he was given a full opportunity to submit evidence, and his claim was subsequently readjudicated.  He has not claimed any prejudice as a result of the timing of the letters, and the Board finds no basis to conclude that any prejudice occurred.  Any notice defect in this case was harmless error.  The content of the aggregated notice letters fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After VA provided this notice, the Veteran communicated on multiple occasions with VA, without informing it of pertinent evidence.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his appeal, and to respond to VA notices.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the appeal.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed.  All evidence necessary for equitable resolution of the appeal has been obtained.  His STRs, employment records from the Federal Aviation Administration (FAA), and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for his hypertension.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He was provided the opportunity to testify at a personal Board hearing.  He has been afforded VA examinations.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's appeal.  Therefore, no further assistance to the Veteran with the development of evidence is required.


ORDER

Prior to October 6, 2010, entitlement to an initial disability rating of 10 percent, but no higher, for the hypertension is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

Throughout the entire appeal period, an initial disability rating in excess of 10 percent for hypertension is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.  

Regarding the hypertension claim, the Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The United States Court of Appeals for Veterans Claims (Court) has further clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See Id.

Throughout the appeal, the RO and the AMC have declined to refer this case to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of this appeal on an extraschedular basis under the provisions of 38 C.F.R. § 3.321(b) (2011).

However, because there is competent lay evidence of record indicating that the Veteran's service-connected hypertension has significant effects on his occupation, his case must be referred to this authority for special consideration under 38 C.F.R. § 3.321(b).  Specifically, at his Board hearing, the Veteran testified that his blood pressure is extremely close to the FAA limit for pilots.  The Veteran is currently employed as a pilot for the FAA.  Thus, this clearly shows an impact on the Veteran's employment that is not anticipated by the rating schedule.  The Board, therefore, is compelled to remand the increased rating claim, on an extraschedular 
basis, for immediate referral to the Director of the Compensation and Pension Service or other designate in accordance with 38 C.F.R. § 3.321(b) for consideration of whether this benefit is warranted on an extraschedular basis.

Regarding the bilateral knee and bilateral feet claims, these disabilities are currently rated under 38 C.F.R. § 4.71a, DC 5257 and DC 5278 (2011), respectively, which consider the Veteran's limitation of motion of the knees and feet in determining the appropriate disability rating.  The Court has repeatedly held that examinations provided to evaluate the extent of a Veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see 38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 32.  Here, the August 2005 and October 2010 VA examination reports do not address the new requirements, as outlined in the recent case law.  Thus, the Board finds that the Veteran's claims must again be remanded to obtain new VA examinations addressing whether any pain found to be present could significantly limit the Veteran's functional ability during flare-ups or upon repetitive motion of the knees and feet.  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claim of entitlement to an initial evaluation in excess of 10 percent for hypertension, on an extraschedular basis, to the Director of Compensation and Pension Service, pursuant to the provision of 38 C.F.R. § 3.321(b) for consideration of whether this benefit is warranted on an extraschedular basis.  This referral is mandatory, although the decision of whether to actually award an extraschedular rating remains to be decided by the Director of Compensation and Pension Service or designate.

2.  Provide a VA examination to the Veteran in order to evaluate the severity of his service-connected bilateral knee retropatellar pain syndrome with degenerative joint disease.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of all the applicable diagnostic codes, particularly Diagnostic Codes 5256 through 5263.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Include ranges of motion for the knees.  With regard to ranges of motion:
* Note any range of motion loss that is specifically attributable to pain.
* Note any additional functional loss with repetition.
* Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.
* Note whether pain affects the normal working movement of the knees, including any decreased movement, strength, speed, or endurance.
* Note any excess fatigability, incoordination, and pain on movement.
* State whether pain could significantly limit functional ability during flare-ups or when the knees are used repeatedly over time.
* Provide a medical opinion concerning the extent of functional and industrial impairment resulting from the knees.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

The Veteran is hereby notified that it is his responsibility to report for this and every examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

3.  Provide a VA examination to the Veteran in order to evaluate the severity of his service-connected bilateral pes cavus.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of all the applicable diagnostic codes, particularly Diagnostic Code 5278.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Include ranges of motion for the feet.  With regard to ranges of motion:
* Note any range of motion loss that is specifically attributable to pain.
* Note any additional functional loss with repetition.
* Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.
* Note whether pain affects the normal working movement of the feet, including any decreased movement, strength, speed, or endurance.
* Note any excess fatigability, incoordination, and pain on movement.
* State whether pain could significantly limit functional ability during flare-ups or when the feet are used repeatedly over time.
* Provide a medical opinion concerning the extent of functional and industrial impairment resulting from his feet.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.
4.  After the above actions have been completed, readjudicate the Veteran's claims for: (1) entitlement to an initial evaluation in excess of 10 percent for hypertension, on an extraschedular basis; (2) entitlement to an initial compensable evaluation for bilateral pes cavus, prior to October 6, 2010; (3) entitlement to an initial evaluation in excess of 10 percent for bilateral pes cavus, since October 6, 2010; (4) entitlement to an initial compensable evaluation for right knee retropatellar pain syndrome with degenerative joint disease, prior to October 6, 2010; (5) entitlement to an initial evaluation in excess of 10 percent for right knee retropatellar pain syndrome with degenerative joint disease, since October 6, 2010; (6) entitlement to an initial compensable evaluation for left knee retropatellar pain syndrome with degenerative joint disease, prior to October 6, 2010; and, (7) entitlement to an initial evaluation in excess of 10 percent for left knee retropatellar pain syndrome with degenerative joint disease, since October 6, 2010.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


